UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7469


MICHAEL ALONZA RUFUS,

                    Petitioner - Appellant,

             v.

WARDEN, Coffee Correctional Institution,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Margaret B. Seymour, Senior District Judge. (6:20-cv-01104-MBS)


Submitted: July 14, 2021                                          Decided: July 30, 2021


Before GREGORY, Chief Judge, and WILKINSON and NIEMEYER, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Michael Alonza Rufus, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael Alonza Rufus appeals the district court’s order adopting the magistrate

judge’s recommendation and dismissing his 28 U.S.C. § 2241 petition for relief from a

supervised release violation warrant in his federal criminal case. We have reviewed the

record and find no reversible error. Accordingly, we affirm the district court’s order, see

Rufus v. Warden, No. 6:20-cv-01104-MBS (D.S.C. Sept. 8, 2020), but we modify the

dismissal to be without prejudice, see 28 U.S.C. § 2106; Timms v. Johns, 627 F.3d 525,

533 (4th Cir. 2010).     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                              AFFIRMED AS MODIFIED




                                            2